Case 1:17-cr-00047-LPS Document 347 Filed 02/26/21 Page 1 of 4 PageID #: 1498




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

UNITED STATES OF AMERICA,                            )
                                                     )
                        Plaintiff,                   )
            v.                                       )
                                                     )
OMAR MORALES COLON,                                  )      Criminal Action Nos. 17-47-LPS-1
SHAKIRA MARTINEZ,                                    )                           17-47-LPS-4
                                                     )
                        Defendants.                  )

                                     JOINT STATUS REPORT

       Per the Court’s Orders of November 12, 2020 (D.I. 317), December 8, 2020 (D.I. 328),

and January 29, 2021 (D.I. 342), please accept this Joint Status report of the parties.

       1.        According to the above orders, the Court asked for the parties to propose a trial

                 date for Counts 5-16 of the Second Superseding Indictment with this status report.

       2.        Since the last status report, Mr. Colon has filed a letter ex parte, which

                 presumably sets forth his reasons for wishing to replace counsel. Further, Ms.

                 Cinquanto has filed a motion to withdraw.

       3.        Counsel for Ms. Martinez and counsel for the government do not believe that a

                 trial can be reasonably set for Counts 5-16 until Mr. Colon’s representation issue

                 is resolved. If new counsel is appointed, the parties believe that new counsel

                 should also agree to the trial date for Counts 5-16.

       4.        The parties propose updating the Court on or before April 16, 2021 as to a

                 proposed trial date for Counts 5-16.

       5.        Further, in light of the ongoing issues with Mr. Colon’s representation, the

                 government requests that the Court vacate current dates for motions in limine and
Case 1:17-cr-00047-LPS Document 347 Filed 02/26/21 Page 2 of 4 PageID #: 1499




                  other pretrial filings in advance of Mr. Colon’s trial currently scheduled to begin

                  on April 26, 2021 on Counts 1-4.

         6.       In addition to the above reasons, the parties assert that the effects of COVID-19

                  on global health and on the safety of all parties involved (certainly including the

                  defendants) in holding a multi-week trial continue to warrant a delay of trial under

                  the Speedy Trial Act. These interests outweigh the interests of the defendants and

                  the public in a speedy trial pursuant to 18 U.S.C. § 3161(h)(7)(A).

         A proposed order is attached.

                                                             Respectfully submitted,

                                                             DAVID C. WEISS
                                                             United States Attorney

_________/s/_________________                           By: ___/s/__________________
Caroline Goldner Cinquanto                                  Whitney C. Cloud
Attorney for Omar Morales Colon                             Jennifer K. Welsh
                                                            Assistant United States Attorneys
_________/s/_________________
Mark E. Cedrone
Jeremy C. Gelb
Attorneys for Shakira Martinez

Dated:        February 26, 2021
Case 1:17-cr-00047-LPS Document 347 Filed 02/26/21 Page 3 of 4 PageID #: 1500




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

UNITED STATES OF AMERICA,                              )
                                                       )
                         Plaintiff,                    )
             v.                                        )
                                                       )
OMAR MORALES COLON,                                    )      Criminal Action Nos. 17-47-LPS-1
SHAKIRA MARTINEZ,                                      )                           17-47-LPS-4
                                                       )
                         Defendants.                   )

                                         PROPOSED ORDER

      WHEREAS, the United States of America, by and through its attorneys, David C. Weiss,

United States Attorney for the District of Delaware, Whitney C. Cloud and Jennifer K. Welsh,

Assistant United States Attorneys, and the Defendants, Omar Colon and Shakira Martinez, by and

through their attorneys, submitted a joint status report on February 26, 2021;

      WHEREAS in the status report (along with in prior proceedings before this Court), the

parties discussed various scheduling matters and stated reasons relating to COVID-19 why the

Court should not yet schedule a trial of Counts 5-16 of the Second Superseding Indictment, and

why any resultant delay serves the ends of justice and outweighs the best interest of the defendants

and the public in a speedy trial;

      IT IS ORDERED this ___________ day of ___________, 2021, that:

        1.        The motions in limine and jury instructions filing deadlines for March and April

2021 are hereby canceled.

        2.        The Court orders the parties to provide a joint status report on or before April 16,

2021. The parties should propose a trial schedule for Counts 5-16 of the Second Superseding

Indictment in their joint status report.

        3.        Based on the reasons set forth by the parties, the Court finds that the ends of justice
Case 1:17-cr-00047-LPS Document 347 Filed 02/26/21 Page 4 of 4 PageID #: 1501




are served by a continuance, and that such ends outweigh the interests of the defendants and the

public in a speedy trial, 18 U.S.C. § 3161(h)(7)(A).




                                                       _____________________________
                                                       The Honorable Leonard P. Stark
                                                       Chief United States District Court Judge
